986 F.2d 1422
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terri R. PIERCE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3402.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1993.

Before KEITH and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff-Appellant, Terri R. Pierce, appeals the district court's decision denying her motion for summary judgment and granting the Secretary's motion for summary judgment in an action for social security disability insurance benefits brought under 42 U.S.C. § 405(g).   The district court ruled that the Secretary's decision denying benefits to Pierce was supported by substantial evidence.   Our review in this case is limited to a determination of whether the district court properly held that the Secretary's decision is supported by substantial evidence.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


2
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable James L. Graham, United States District Judge for the Southern District of Ohio, for the reasons set forth in his March 26, 1992, opinion and order.